DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/26/2022 has been entered.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: the specification as filed contains a claim set (see paragraphs 26-124). MPEP § 608.01(m) stipulates that the claim or claims must commence on a separate sheet.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 and 109-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation “reagent blisters” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, the scope of claim 39 is unclear, since it depends from cancelled claim 36. 
Claims 40 and 41 depend on claim 39 and are therefore, rejected for the same reasons.
Claim 109 recites the limitation “reagent blisters” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 110 and 111 depend on claim 109 and are therefore, rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 101-105, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kayyem et al. (hereinafter Kayyem) US 2014/0194305.
Regarding claim 101, Kayyem discloses a container (cartridge) for performing nucleic acid amplification on a sample in a closed system, the container comprising: a first layer and a second layer (top plate and bottom substrate) defining a multifunction chamber (sample prep zone) therebetween as discussed in at least paragraphs 86, 123 and 135-143, the container provided with magnetic particles and reagents as discussed in at least paragraphs 140-149 and 180 for sample preparation, nucleic acid recovery, and a first-stage nucleic acid amplification reaction, wherein the magnetic particles are provided in a chamber (liquid reagent module, LRM) that is fluidly connected to the multifunction chamber or are provided in the multifunction chamber as discussed in at least paragraphs 86 and 140-141, and wherein the reagents are provided in chambers that are fluidly connected to the multifunction chamber as discussed in at least paragraphs 7, 144-149; and a second-stage reaction zone (amplification zone) disposed between the first layer and the second layer and fluidly connected to the multifunction chamber as discussed in at least paragraphs 155-158, the second-stage reaction zone comprising a plurality of second-stage reaction chambers as discussed in at least paragraph 155 and shown in Fig. 22, each second-stage reaction chamber comprising a pair of primers configured for further amplification of the sample as discussed in at least paragraph 156, the second-stage reaction zone configured for contemporaneous thermal cycling of all of the plurality of second-stage reaction chambers as discussed in at least paragraph 158; also see Figs. 20-21 and 23A, 23B and 24.
As to the second-stage reaction chambers being different from the chamber for the first-stage nucleic acid amplification, Kayyem clearly discloses a three pathway amplification zone as shown in at least Fig. 34 and discussed in at least paragraphs 99, 129 and 155. Thus, providing at least a first-stage reaction chamber and a second-stage of reaction chamber.
Kayyem also discloses wherein the first layer and the second layer are barrier films (metal surfaces such as gold) having a water vapor transmission rate (WVTR) in a range of about 0.05 g/m7/24hrs to about 2 g/m7/24hrs as discussed in at least paragraphs 123, 132 and 134, wherein the magnetic particles and the reagents are provided in one or more reagent blisters in fluid communication with the multifunction chamber as discussed in at least paragraphs 7, 86-87 and 174, and wherein one or more of the reagent blisters are fluid-filled reagent blisters as discussed in at least paragraphs 7, 86-87 and 174. Kayyem implies that the reagent blisters are filled at the time of manufacture of the container.
Additionally, since Kayyem discloses that the blisters can hold respective fluids/materials as implied in at least paragraphs 7, 174, 176 and 177. The contents of the plurality of reagent blisters depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
 Finally, regarding the preparation of the reagent blisters, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Regarding claim 102, Kayyem discloses wherein the multifunction chamber is provided with cell lysis components and the magnetic particles as discussed in at least paragraphs 86, 140-141 and 180.
Regarding claim 103, Kayyem discloses wherein the cell lysis components comprise lysis particles or lysis particles (dried particles) as discussed in at least paragraphs 138-139.
Regarding claim 104, Kayyem discloses wherein the container further comprises a sample lysis chamber in fluid communication with the multifunction chamber as discussed in at least paragraph 249, wherein the sample lysis chamber is provided with cell lysis components and the magnetic particles, and the multifunction chamber is provided with magnetic bead wash components and first-stage nucleic acid amplification components; also see paragraphs 7, 86 and 139-140.
Regarding claim 105, Kayyem discloses wherein the magnetic particles are nucleic acid-binding magnetic particles as discussed in at least paragraphs 141-142.
Regarding claim 106, Kayyem discloses a sample receiving chamber (sample entry port) in fluid communication with the multifunction chamber as discussed in at least paragraph 136 and shown in Fig. 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 107-112 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem US 2014/0194305 as applied above to claims 101-106; and further in view of Jon Meyer et al. (hereinafter Jon Meyer) US 2006/0115385.
Regarding claim 107, Kayyem does not disclose wherein the sample receiving chamber comprises a sample collection swab.
Jon Meyer discloses a sample receiving container [12] comprising a sample collection swab [132] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.
Regarding claim 108, Kayyem does not disclose wherein the sample collection swab comprises an elongate shaft, wherein the sample receiving chamber and the elongate shaft of the swab are fabricated from chemically compatible materials that can be at least partially fused with a heat seal.
Jon Meyer discloses wherein the sample collection swab [132] comprises an elongate shaft [80b] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.
As to the sample receiving chamber and the elongate shaft of the swab being fabricated from chemically compatible materials, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a chemically compatible materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
As to the sample receiving chamber and the elongate shaft of the swab being at least partially fused with a heat seal, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Regarding claim 109, Kayyem discloses an openable seal between the reagent blisters and the multifunction chamber as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 110, Kayyem discloses wherein the openable seal is a burstable seal as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 111, Kayyem discloses wherein the openable seal is a peelable, tacked together film seal (adhesive) as discussed in at least paragraphs 136 and 167.
Regarding claim 112, Kayyem discloses wherein the first layer is a clear barrier film and the second layer is a metallized barrier film (Suitable substrates include metal surfaces such as gold, electrodes as defined below, glass and modified or functionalized glass, fiberglass, ceramics, mica, plastic (including acrylics, polystyrene and copolymers of styrene and other materials, polypropylene, polyethylene, polybutylene, polyimide, polycarbonate, polyurethanes, Teflon.RTM., and derivatives thereof, etc.), GETEK (a blend of polypropylene oxide and fiberglass), etc., polysaccharides, nylon or nitrocellulose, resins, silica or silica-based materials including silicon and modified silicon) as discussed in at least paragraphs 123, 132 and 134.
Allowable Subject Matter
Claims 22-25, 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 22 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim, a container for performing nucleic acid amplification on a sample as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796